COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS


  MICHAEL ANDREW KIND,                            §                   No. 08-19-00241-CR

  Appellant,                                      §                     Appeal from the

  v.                                              §             171st Judicial District Court

  THE STATE OF TEXAS                              §              of El Paso County, Texas

  Appellee.                                       §                   (TC#20170D04944)


                                        JUDGMENT

       The Court has considered this cause on the record and concludes there was no error in the

judgment. We therefore affirm the judgment of the court below. This decision shall be certified

below for observance.

       IT IS SO ORDERED THIS 20TH DAY OF JULY, 2021.


                                      Jeff Rose, Former Chief Justice, Third Court of Appeals

Before Rodriguez, C.J., Palafox, J., and Rose, Former Chief Justice
Rose, Former Chief Justice (Sitting by Assignment)